 Case 1:20-cv-01141-KAM-RER Document 9-2 Filed 06/14/20 Page 1 of 4 PageID #: 52




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK

 MICHAEL NEWMAN individually and on      )
                                         )
 behalf of all other employees similarly situated
                                         )
                              Plaintiff, )
                                         )                 AFFIRMATION IN SUPPORT OF
                -v-                      )                REQUEST FOR CERTIFICATE OF
                                         )                         DEFAULT
 DENO PARKER and WEST BAR & LOUNGE, )
 INC. (AKA WEST BAR & LOUNGE) jointly )
 and severally.                          )
                                         )
                                         )
                                         )
                                         )




   Lina Stillman, being duly sworn, deposes and says:

          1.      I am a member of the Bar of this Court and I am a Partner at Stillman Legal PC

   and attorneys for Plaintiff MICHAEL NEWMAN (“Plaintiff") in the above entitled action. As

   such, I am familiar with all the facts and circumstances in this action.

           2.     This action was commenced pursuant the Fair Labor Standards Act (FLSA).

This action was commenced on March 2, 2020 by the filing of the summons and complaint. A copy

of the summons and complaint was served on West Bar and Lounge, Inc. on March 6, 2020 by

delivering a true copy thereof and leaving service with the office of the Secretary of the State of

New York. See Dkt. No. 7. A copy of the summons and complaint was also served on Individual

Defendant Deno Parker on May 6th, 2020.
Case 1:20-cv-01141-KAM-RER Document 9-2 Filed 06/14/20 Page 2 of 4 PageID #: 53



         3.      Defendants West Bar and Lounge, Inc. and Deno Parker have not answered or

 otherwise moved with respect to the complaint. The time for these Defendants to answer has

 expired and they have not requested an extension.

         4.      Upon information and belief, and as it appears from facts in this litigation,

 Defendant Parker is neither infant, mentally incompetent, nor presently in the military service of

 the United States.

         5.      This is an action alleging violations of the FLSA's and NYLL's minimum wage

 and overtime compensation requirements by Defendants, jointly and severally. Plaintiffs also

 allege failure to provide wage notices and wage statements under the NYLL.

         6.      In particular, Plaintiffs allege that they were formerly employed by Defendants as

 as cook and waiter and did not get paid appropriately. Throughout the majority of his employment

 period with Defendants, Plaintiff was paid at amounts below the statutory minimum wage. In

 addition, Plaintiff consistently worked overtime hours for which they were not compensated at an

 overtime rate. Plaintiff was paid in cash, at all times, and were never provided with wage notices

 and wage statements, as required by the NYLL. As a result, Plaintiff is seeking back wages,

 liquidated damages, statutory penalties, and interest with respect to the violations asserted in the

 FLSA and NYLL, as well as, back wages. Plaintiff further requests recovery of their attorney's

 fees and costs for prosecuting this action.

         7.      The justification and breakdown of the amounts of damages due to the Plaintiffs

 will be detailed in the Plaintiffs' motion for default judgment.

         8.      Jurisdiction of the subject matter of this action is based on federal question

 jurisdiction.
 Case 1:20-cv-01141-KAM-RER Document 9-2 Filed 06/14/20 Page 3 of 4 PageID #: 54




WHEREFORE, Plaintiff FETEER FACTORY INC. (dba. LUXOR EGYPT FETEER FACTORY)
and OGA BOUTROS jointly and severally be noted and a certificate of default be issued.


         I declare under penalty of perjury that the foregoing is true and accurate to the best of my

  knowledge, information and belief.

  Dated: New York, NY
         June 14, 2020



                                                  Respectfully submitted,
                                                  Stillman Legal PC


                                           By:     _/s/Lina Stillman
Case 1:20-cv-01141-KAM-RER Document 9-2 Filed 06/14/20 Page 4 of 4 PageID #: 55
